Citation Nr: 0302734	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from February 1945 to 
July 1945; he died on June [redacted], 1997.  The appellant is his 
surviving spouse.  

This matter arises from a June 1998 rating decision rendered 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Manila, Philippines, that denied the benefit sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In December 1999, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on January 13, 2003 for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  During his lifetime, the veteran was service connected 
for residuals of a gunshot wound of the left tibia, Muscle 
Group XII, with active osteomyelitis.  

3.  The veteran died on June [redacted], 1997, as the result of 
generalized sepsis.  Chronic osteomyelitis and ulcerations of 
the left leg due to residuals of a gunshot wound to the left 
tibia were listed as the immediate and antecedent causes of 
the veteran's death.  

4.  The veteran's service-connected disabilities contributed 
materially and substantially to the cause of his death.  


CONCLUSION OF LAW

A grant of service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative (if any) of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 
and 5103).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  See 
VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 


purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was issued a statement of the case, as well as 
supplemental statements of the case, that informed her of the 
evidence used in conjunction with her claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, she was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  She also was given an opportunity to submit 
additional evidence in support of her claim.  As such, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed with respect to 
the issue on appeal.  Moreover, in view of the decision that 
follows, any necessity for further compliance with the VCAA 
is moot.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was the 
proximate result of his service-connected disabilities, in 
particular, chronic and active osteomyelitis.  A service-
connected disability is considered the "principle" cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A "contributory" cause of death must have 
"contributed substantially or 


materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  

The veteran's death certificate indicates that the immediate 
cause of death was generalized sepsis.  The antecedent cause 
of the veteran's death was chronic osteomyelitis and 
ulcerations of the left leg.  The underlying cause of death 
was listed as residuals of a gunshot wound with fracture of 
the left tibia.  

The Board finds that certain key facts in this case are 
beyond dispute.  During his lifetime, the veteran was service 
connected for residuals of a gunshot wound with deformity of 
the midshaft of the left tibia, Muscle Group XII and active 
osteomyelitis of the left tibia attributable to the 
aforementioned gunshot wound.  

VA medical providers identified the presence of active 
osteomyelitis of the left tibia on a number of occasions 
during the veteran's lifetime, including as late as 
September 1990 during a VA physical examination.  The veteran 
had an unstable gait, and required assistance to ambulate.  
The examiner indicated that the chronic osteomyelitis had 
probably healed; nevertheless, he diagnosed this disorder as 
"active."  During the prior June, a private physician, Dr. R. 
T. Manipol, noted the veteran's history of a gunshot wound to 
the left tibia, and also observed that pus was oozing from a 
small opening at the middle of the gunshot wound scar.  

In July 2001, the record was given to a VA physician who was 
asked to render a medical opinion as to the likelihood of an 
etiological relationship between the veteran's osteomyelitis 
and his death.  The physician indicated that the available 
record simply did not contain sufficient data upon which to 
make an "exact" calculation of the immediate and secondary 
causes of death.  The physician added, however, that 
osteomyelitis can lead to septicemia in debilitated, elderly, 
and immunocompromised individuals.  The Board notes that the 
veteran was eighty four years of age when he died.  

The Board finds this is a difficult case.  What is clear is 
that as a result of his combat incurred wound, the veteran 
developed osteomyelitis.  While osteomyelitis often or even 
usually resolves, in this case the VA clinical records make 
it clear that the veteran experienced a chronic form of 
osteomyelitis that recurred throughout the veteran's 
lifetime.  It was demonstrated to be active as recently as 
1990 prior to the veteran's death in 1997.  The veteran died 
at age eighty-four.  The veteran's official death certificate 
lists chronic osteomyelitis and ulcerations of the left leg 
as antecedent causes of death.  A VA physician recently 
opined that osteomyelitis can cause septicemia in elderly 
individuals.  In light of all this evidence, the Board finds 
the positive and negative evidence is in approximate balance.  
In such circumstance, the benefit of the doubt doctrine 
applies and the Board concludes that the veteran's service-
connected osteomyelitis "contributed substantially and 
materially" to his death.  As such, service connection for 
the cause of the veteran's death is warranted on a 
contributory basis.  

Unfortunately, there is another dimension to this case that 
contributes heavily to making it difficult, for not all of 
the facts in this case are as simple as those indicated 
above.  A Dr. T. C. Navarro has stated on a number of 
occasions that he treated the veteran during the 10-year 
period prior to his death, and that during that time the 
veteran suffered from chronic osteomyelitis.  The Board 
completely concurs with the RO, however, that Dr. Navarro's 
credibility is severely in question.  During a VA field 
examination conducted in March 1999, the caretaker of Dr. 
Navarro's clinic indicated that the doctor was in the habit 
of issuing any kind of medical certification necessary for a 
reasonable fee.  Additionally, a letter from the Adjudication 
Officer at the Manila, Philippines RO to the VA Office of the 
Inspector General indicates that Dr. T. C. Navarro along with 
a local attorney by the name of E. Carlos are suspected of 
"claims fixing" in return for monetary kickbacks.  The basis 
for this belief was set forth in compelling detail.  

It is fortunate for the appellant in this case that none of 
the evidence furnished by Dr. Navarro was essential to 
support her claim, notwithstanding that that physician signed 
the deceased veteran's death certificate.  Because that 
certificate is an official record of the Republic of the 
Philippines, the Board must rely upon its accuracy in 
rendering a determination.  However, no credence has been 
given to other statements submitted by Dr. Navarro on the 
appellant's behalf.  The Board places its reliance 
overwhelmingly on the evidence created by VA over the years 
to support its conclusion.  Also of significant interest is 
that the appellant is unrepresented in this matter.  As such, 
she is not responsible for paying any fees that might 
otherwise be due an attorney.  

The Board believes it necessary to note the ancillary 
considerations in this case and to advise the appellant that 
she is under no obligation to pay remuneration to either 
Dr. Navarro or any private attorney because none has played a 
role in the favorable decision reached by the Board.  The 
Board feels compelled to assure the appellant that its 
decision in this matter is final, that no one in the 
Philippines can "influence" anyone at the RO to change the 
Board's decision, and that the appellant should not feel 
obligated to pay any attorney or physician any portion of 
benefits to which she is rightly entitled.  


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


